Citation Nr: 0942505	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to May 1954.  
He received various decorations evidencing combat including 
the Combat Infantryman Badge.  The appellant seeks benefits 
as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision 
that denied service connection for the cause of the Veteran's 
death.  The appellant provided testimony at a personal 
hearing at the RO in June 2007.  In April 2009, the appellant 
testified at a Travel Board hearing at the RO.  In May 2009, 
the Board remanded this appeal for further development.  

The Board observes that the December 2006 RO decision (noted 
above) also essentially denied a claim as to whether new and 
material has been received to reopen a claim for entitlement 
to service connection for residuals of frostbite of the lower 
extremities, for accrued benefits purposes, as well as claims 
for entitlement to service connection for a cardiovascular 
disorder, to include as secondary to residuals of frostbite 
of the lower extremities, for accrued benefits purposes, and 
entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound, for accrued benefits purposes.  
With regard to those claims, a notice of disagreement was 
filed in February 2007.  Following the Board's May 2009 
remand (also noted above), a statement of the case was issued 
as to those claims in May 2009.  The record does not reflect 
that a timely substantive appeal has been submitted as to the 
issues.  Thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  The Veteran died in June 2006.  The death certificate 
lists the immediate cause of death as a stroke.  That 
disorder began many years after and was not caused by any 
incident of service.  

2.  During the Veteran's lifetime, service connection was 
established for post-traumatic stress disorder (rated 100 
percent).  The established service connected disorder did not 
play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 
section 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

Here, the RO sent correspondence in August 2006, a rating 
decision in December 2006, and a statement of the case in 
October 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  Additionally, although the 
August 2006 correspondence (noted above) did not specifically 
notify the appellant that the Veteran was service-connected 
for PTSD at the time of his death and provide an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition, 
the appellant's case was discussed in detail at both the June 
2007 RO hearing and the April 2009 Board hearing.  For 
example, at the April 2009 Board hearing the appellant's 
representative specifically contended that the Veteran's PTSD 
contributed to his death from a stroke and referred to 
supporting medical statements from private physicians.  
Clearly, the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition were discussed.  Therefore, the Board 
finds that the appellant was specifically notified of the 
information required to comply with the requirements 
indicated in Hupp, supra.  

Additionally, VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a May 2009 supplemental statement of 
the case.  

The Board notes that subsequent to the May 2009 supplemental 
statement of the case, additional medical evidence (a 
statement from J. E. Wilder, M.D.) has been associated with 
the record.  The additional medical evidence, however, is 
essentially duplicative of evidence already of record in that 
it basically restates Dr. Wilder's previous June 2007 
statement which was already of record and is, consequently, 
not specifically pertinent as to the basis for the denial of 
the Veteran's claim.  Therefore, a remand for an additional 
supplemental statement of the case as to such medical 
evidence, with which the Veteran and his representative are 
already quite familiar, would service no useful purpose.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical opinion in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The appellant essentially contends that the Veteran's 
service-connected PTSD contributed to his death.  The 
appellant specifically argues that the Veteran's service-
connected PTSD worsened his cardiovascular disorders 
(including cerebrovascular disease) that led to his death 
from a stroke.  The appellant also argues that the Veteran 
incurred residuals of frostbite of the lower extremities 
during service which may have contributed to his death.  

The Veteran had active service from October 1950 to May 1954.  
He received various decorations evidencing combat including 
the Combat Infantryman Badge.  The Veteran's service medical 
records are unavailable and were reportedly destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  

Post-service private and VA treatment records show that the 
Veteran was treated for numerous disorders including 
cerebrovascular disease; coronary artery disease; recurrent 
ventricular tachycardia; paroxysmal atrial fibrillation; 
peripheral arterial disease (with amputation of the right 
great toe); diabetes mellitus; chronic obstructive pulmonary 
disease (COPD); and PTSD.  

A May 1990 VA general medical examination report noted that 
the Veteran reported that he developed frostbite in Korea 
during service.  He also stated that a tank ran over his foot 
and ankle during service and that he wore a brace in his 
shoe.  He further reported that he had malaria in 1952.  The 
Veteran indicated that he presently would have transient 
ischemic attacks and that in 1989, he had peripheral vascular 
disease causing gangrene in his right toe.  The diagnoses 
included status post traumatic injury of the right ankle; 
frostbite of the feet with peripheral vascular disease and 
somewhat unsuccessful arterial grafting of the right leg; 
status post gangrene of the right great toe; status post 
malaria; generalized and cerebral arteriosclerosis; and 
episodes of transient ischemic attacks, which would worsen in 
the future.  

An October 1999 VA treatment entry related diagnoses of 
diabetes mellitus, type 2, moderate control; hypertension; 
coronary artery disease; and peripheral vascular disease.  A 
November 1999 VA treatment entry related an impression of 
PTSD.  Other diagnoses at that time included peripheral 
vascular disease status post femoral-popliteal bypass (1988); 
hypertension; diabetes mellitus, type 2; congestive heart 
failure with three myocardial infarctions in the past; and 
transient ischemic attacks.  

A September 2000 VA psychiatric examination report related a 
diagnosis of PTSD.  An October 2003 VA psychiatric 
examination report indicated diagnoses of PTSD and major 
depressive disorder.  

A November 2004 VA treatment report noted that the Veteran 
was admitted to a private hospital with right hemiparesis in 
September 2004 and that he underwent rehabilitation for one 
month.  The assessment included diabetes mellitus, type 2; 
congestive heart failure; ischemic cardiomyopathy with 
inoperable coronary artery disease; coronary artery disease 
with recent myocardial infarction in July 2004; chronic 
atrial fibrillation; hypertension, controlled; left 
cerebrovascular accident right with right hemiparesis, 
embolic September 2004, stable; peripheral vascular disease; 
COPD; and depression/PTSD.  

A November 2005 statement from J. E. Wilder, M.D., indicated 
that the Veteran was a patient of his practice and that he 
had inoperable coronary artery disease and cerebrovascular 
disease status post a stroke.  Dr. Wilder stated that the 
Veteran had suffered a progressive decline in his health 
status in the last several months.  

An April 2006 discharge summary from Montgomery Regional 
Hospital noted that the Veteran was admitted with mild 
congestive heart failure.  It was reported that the Veteran 
had a history of coronary artery disease which was severe.  
The discharge summary indicated that the Veteran suffered a 
stroke prior to cardiac bypass surgery and that such had been 
permanently placed on hold.  It was noted that the Veteran 
also had a history of atrial fibrillation and that he was 
admitted with increasing shortness of breath and evidence of 
congestive heart failure as shown on a chest X-ray.  The 
discharge diagnoses were congestive heart failure; coronary 
artery disease; peripheral vascular disease; cerebrovascular 
disease; type 2 diabetes; COPD; and recent pneumonia.  

The Veteran's final June 2006 discharge summary from 
Montgomery Regional Hospital noted that he had generalized 
vascular disease as well as atrial fibrillation and that he 
was admitted with an embolic stroke.  It was noted that the 
Veteran's prothrombin in the emergency room was non-
therapeutic.  The discharge summary reported that the Veteran 
had a long-standing history of atrial arrhythmias and that he 
had suffered from a prior stroke as well as coronary artery 
disease; peripheral vascular disease; status post femoral 
popliteal bypass; and that he had a stroke prior to an 
awaited coronary bypass surgery.  It was noted that because 
of the Veteran's lung disease and his stroke, it was decided 
to defer the procedure.  The discharge summary indicated that 
the Veteran continued to smoke and that he had recently 
received treatment for aspiration pneumonia.  It was reported 
that the Veteran had a seizure at home, but no further 
seizures were noted during his hospital stay.  The discharge 
summary indicated that the Veteran continued to deteriorate 
and that he expired twelve hours later.  The discharge 
diagnosis was an acute embolic stroke with associated 
diagnoses of atrial fibrillation and generalized vascular 
disease.  

The Veteran died in June 2006.  The death certificate lists 
the immediate cause of death as a stroke.  

At the time of his death, the Veteran was service-connected 
for PTSD (rated 100 percent).  

In a June 2007 statement, Dr. Wilder reported that the 
Veteran was a patient of his until his unfortunate death from 
cardiovascular disease.  Dr. Wilder stated that the Veteran 
had extensive involvement of his heart, brain, and peripheral 
extremities.  It was noted that the Veteran suffered multiple 
myocardial infarctions and a devastating stroke.  Dr. Wilder 
indicated that a new study by the National Institute of 
Health for the VA had linked PTSD with heart disease.  Dr. 
Wilder stated that in addition to the Veteran's extensive 
cardiovascular disease, he was also being treated for PTSD.  

A June 2007 statement from Dr. M. Suares Pineiro indicated 
that after a careful review of all the medical evidence of 
record, including the evidence of all VA decisions, and the 
private medical opinions as of June 2007, it was her medical 
opinion that the death of the Veteran "[was] more likely 
[than] not due to his chronic severe service-connected PTSD 
that [he] had experienced since his combat military service 
in the Korean war, which [had] been increased to 100 percent 
prior to his death."  Dr. Suares Pineiro stated that several 
medical studies, including the VA Normative Aging Study, 
supported the conclusion that veterans who suffered from 
combat stress, such as chronic severe PTSD, had a higher 
level of coronary artery disease, including such symptoms of 
arterial arrhythmias, stroke, and multiple myocardial 
infarctions.  Dr. Suares Pineiro commented that "according 
to Dr. Wilder in his medical records from the Montgomery 
Regional Hospital in Blacksburg, Virginia, and letter dated 
June 14, 2007, [the Veteran] not only had a long history of 
severe PTSD, but [he] also had severe coronary artery 
disease, and that Dr. Wilder had also noted and provided 
treatment for [the Veteran's] lower extremities for 
peripheral vascular disease that would more likely [than] not 
be a direct result of his claimed frostbite of his lower 
extremities and could as well [contribute] to his coronary 
artery disease."  

A September 2007 VA physician statement noted that the 
Veteran's entire claims file was reviewed.  The physician 
discussed the Veteran's medical history in significant 
detail.  The examiner commented that throughout the entire 
four volumes of the Veteran's claims file, there was no 
mention of any PTSD causing the medical problems leading to 
the Veteran's death.  The physician reported that he reviewed 
a June 2007 statement from Dr. M. Suares Pineiro.  He stated 
that he did not know what type of physician Dr. Suares 
Pineiro represented as there was no mention of M.D. or Ph.D., 
after her name.  The physician noted that Dr. Suares 
Pineiro's statement did indicate that she reviewed carefully 
all the medical records, including evidence of all VA 
decisions and private medical records as of June 2007, and 
that it was her opinion that that the death of the Veteran 
was more likely due to his chronic severe PTSD that he had 
experienced since his combat military service in the Korean 
war, which had been increased to 100 percent.  The physician 
remarked that it was interesting that the death certificate 
listed a stroke as the cause of death and not PTSD.  

The physician discussed the remainder of Dr. Suares Pineiro 
statement in detail.  The physician indicated that it 
appeared that it had not been established that the Veteran 
had frostbite of the lower extremities and, yet, Dr. Suares 
Pineiro stated that he apparently had frostbite of his lower 
extremities that could have contributed to his coronary 
artery disease.  The physician noted that Dr. Suares Pineiro 
was also stating that the Veteran's PTSD caused his death, 
which was very confusing.  

The physician stated that according to Dr. Suares Pineiro, 
the Normative Aging Study indicated that individuals with 
PTSD might have a higher level of coronary artery disease, 
including symptoms of arterial arrhythmias, stroke, and 
multiple myocardial infarctions, but "it [did] not indicate 
that PTSD caused those problems."  The physician commented 
that "with the multiple medical problems that [the Veteran] 
had over the years, it [was] more likely than not that his 
death resulted directly from those multiple medical problems 
and not due to PTSD, or frostbite, which was never diagnosed 
while the Veteran was alive."  The physician indicated that 
there was no indication in the literature that PTSD was a 
direct cause of coronary artery disease or even of a stroke.  
The physician remarked that the term "associated" with PTSD 
was used most often in describing the relationship of PTSD 
with other medical problems.  The physician stated that, 
"thus, it [was] more likely than not that [the Veteran], for 
the above reasons, did not die due to his PTSD, but, in fact, 
died of a stroke, not due to PTSD, nor was the cause of death 
indirectly caused by PTSD."  

A June 2009 statement from Dr. Wilder indicated that he 
agreed that veterans with PTSD were more likely than not to 
suffer from advanced vascular disease and death.  Dr. Wilder 
stated that "[he] believed that [the Veteran] was suffering 
from [that] situation in combination with other risk factors 
and suffered heart attacks and a fatal stroke."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the June 2007 statement from Dr. 
Wilder reported that the Veteran died from cardiovascular 
disease and that he had extensive involvement of his heart, 
brain, and peripheral extremities.  Dr. Wilder noted that the 
Veteran suffered multiple myocardial infarctions and a 
devastating stroke and that a new study by the National 
Institute of Health for the VA had linked PTSD with heart 
disease.  Dr. Wilder stated that in addition to the Veteran's 
extensive cardiovascular disease, he was also being treated 
for PTSD.  Additionally, in a June 2009 statement, Dr. Wilder 
indicated that he agreed that veterans with PTSD were more 
likely than not to suffer from advanced vascular disease and 
death.  Dr. Wilder stated that "[he] believed that [the 
Veteran] was suffering from [that] situation in combination 
with other risk factors and suffered heart attacks and a 
fatal stroke."  

The Board notes that there is no indication that Dr. Wilder 
reviewed the Veteran's claims file in providing his June 2007 
and June 2009 opinions.  Although an examiner can render a 
current diagnosis based on his examination of a claimant, 
without a thorough review of the record, his opinion 
regarding etiology if based on facts reported by the claimant 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet. App. 229 (1993).  Additionally, the 
Board notes that neither the June 2007 nor the June 2009 
statements specifically allege that the Veteran's PTSD 
contributed to his death from a stroke.  Dr. Wilder solely 
referred to a study showing a link between PTSD and heart 
disease and stated that he believed the Veteran was suffering 
from that situation in combination with other risk factors 
and suffered heart attacks and strokes.  Dr. Wilder did not 
specifically indicate that the Veteran's PTSD contributed to 
his death from a stroke.  Given these circumstances, the June 
2007 and June 2009 opinions from Dr. Wilder have little 
probative value in this matter.  

Additionally, the Board observes that a June 2007 statement 
from Dr. M. Suares Pineiro stated that after a careful review 
of all the medical evidence of record, including the evidence 
of all VA decisions, and the private medical opinions as of 
June 2007, it was her medical opinion that the death of the 
Veteran "[was] more likely [than] not due to his chronic 
severe service-connected PTSD that [he] had experienced since 
his combat military service in the Korean war, which [had] 
been increased to 100 percent prior to his death."  Dr. 
Suares Pineiro stated that several medical studies, including 
the VA Normative Aging Study, supported the conclusion that 
veterans who suffered from combat stress, such as chronic 
severe PTSD, had a higher level of coronary artery disease, 
including such symptoms of arterial arrhythmias, stroke, and 
multiple myocardial infarctions.  Dr. Suares Pineiro 
commented that "according to Dr. Wilder in his medical 
records from the Montgomery Regional Hospital in Blacksburg, 
Virginia, and letter dated June 14, 2007, [the Veteran] not 
only had a long history of severe PTSD, but [he] also had 
severe coronary artery disease, and that Dr. Wilder had also 
noted and provided treatment for [the Veteran's] lower 
extremities for peripheral vascular disease that would more 
likely [than] not be a direct result of his claimed frostbite 
of his lower extremities and could as well [contribute] to 
his coronary artery disease."  

The Board observes that the Veteran's death certificate 
indicated that he died of a stroke, not PTSD, as Dr. Suares 
Pineiro seems to indicate above.  Additionally, Dr. Suares 
Pineiro did not specifically indicate whether she was a 
physician.  Further, the Board notes that Dr. Suares Pineiro 
stated that the Veteran's peripheral vascular disease was a 
direct result of frostbite of the lower extremities and could 
contribute to his coronary artery disease.  The Board notes, 
however, that there is no evidence of any possible frostbite 
residuals for decades after the Veteran's period of service 
and no evidence, other than her statement, indicating any 
such relationship.  Therefore, it is unclear whether Dr. 
Suares Pineiro actually reviewed the Veteran's entire claims 
file in providing her opinion.  See Swann, supra.  Further, 
the Board notes that Dr. Suares Pineiro's opinion that the 
Veteran's peripheral vascular disease was a result of his 
claimed frostbite of the lower extremities that "could as 
well" contribute to his coronary artery disease was 
speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  Given these 
circumstances, the June 2007 opinion from Dr. Suares Pineiro 
also has little probative value in this matter.  

Conversely, the Board observes that the September 2007 
statement from a VA physician specifically indicated that the 
Veteran's claims file had been reviewed.  Additionally, the 
physician discussed the Veteran's medical history in 
significant detail.  Further, the physician also specifically 
discussed Dr. Suares Pineiro's statement.  The physician 
stated that he did not know what type of physician Dr. Suares 
Pineiro represented as there was no mention of M.D. or Ph.D., 
after her name.  The physician noted that Dr. Suares Pineiro 
indicated that the Veteran's death was more likely due to his 
PTSD and that it was interesting that the death certificate 
listed a stroke as the cause of death and not PTSD.  Further, 
the physician indicated that it appeared that it had not been 
established that the Veteran had frostbite of the lower 
extremities and, yet, Dr. Suares Pineiro stated that he 
apparently had frostbite of his lower extremities that could 
have contributed to his coronary artery disease.  The 
physician noted that Dr. Suares Pineiro was also stating that 
the Veteran's PTSD caused his death, which was very 
confusing.  

The physician specifically commented that "with the multiple 
medical problems that [the Veteran] had over the years, it 
[was] more likely than not that his death resulted directly 
from those multiple medical problems and not due to PTSD, or 
frostbite, which was never diagnosed while the Veteran was 
alive."  The physician indicated that there was no 
indication in the literature that PTSD was a direct cause of 
coronary artery disease or even of a stroke.  The physician 
remarked that the term "associated" with PTSD was used most 
often in describing the relationship of PTSD with other 
medical problems.  The physician stated that, "thus, it 
[was] more likely than not that [the Veteran], for the above 
reasons, did not die due to his PTSD, but, in fact, died of a 
stroke, not due to PTSD, nor was the cause of death 
indirectly caused by PTSD."  The Board notes that the VA 
physician did say that there was no frostbite diagnosed.  The 
Board notes that a May 1990 VA general medical examination 
report did include a diagnosis of frostbite of the feet 
decades after the Veteran's period of service.  The Board 
observes, however, that, overall, the VA physician reviewed 
the Veteran's claims file in detail, provided rationales for 
his opinions, and specifically discussed the June 2007 
statement from Dr. Suares Pineiro.  Therefore, the Board 
finds that the VA examiner's opinions are the most probative 
in this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

The Board observes that there is no medical evidence of a 
stroke, or cardiovascular disease, during the Veteran's 
period of service or for decades after service.  The 
probative medical evidence does not suggest that any such 
disorder was related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorder that resulted in the Veteran's death, a 
stroke, was incurred in or aggravated by service or was 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many 
years after service and was not caused by any incident of 
service.  The fatal condition was not incurred in or 
aggravated by service, and it was not service-connected.  A 
disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death, and thus there is no 
basis to award service connection for the cause of the 
Veteran's death.  The preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
Veteran's death.  Moreover, the Board does not doubt the 
sincerity of the appellant's contentions.  That being said, 
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.  






ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


